Citation Nr: 0124065	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  91-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for scar, status post 
left lumbar sympathectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1989 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for scar, status post left lumbar sympathectomy.

In December 1995, the Board, after having remanded the claim 
on two occasions, denied a compensable evaluation for scar, 
status post left lumbar sympathectomy.  The veteran appealed 
the decision to The United States Court of Appeals for 
Veterans Claims (the Court).  In October 1997, the parties 
filed a joint motion to vacate the Board decision only as to 
its denial of a compensable evaluation for scar, status post 
left lumbar sympathectomy.  The Court granted the motion that 
same month.

Since that time, the Board has remanded the claim in 
September 1998 and April 2000.  The case has been returned to 
the Board for further appellate review. 


FINDING OF FACT

Scar, status post left lumbar sympathectomy is manifested by 
a well-healed scar and no limitation of function of the area 
it affects.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar, status 
post left lumbar sympathectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran is service connected for the following 
disabilities: (1) amputation of the left leg below the knee, 
residual fracture, left tibia and fibula with involvement of 
Muscle Group XII, and osteomyelitis; (2) osteomyelitis, right 
tibia; (3) traumatic arthritis, left knee; (4) scar on the 
right leg; (5) anxiety disorder; (6) fracture of the right 
tibia; and (7) scar, status post left lumbar sympathectomy.

The record shows that in August 1973, the veteran underwent a 
left lumbar sympathectomy.  The private physician stated that 
the veteran had complained of pain in the left stump, which 
was worse when he walked.  He noted that the veteran had been 
admitted with a provisional diagnosis of arterial 
insufficiency but that a lumbar aortogram was normal and that 
the veteran subsequently underwent the left lumbar 
sympathectomy.  The operative report indicated that the 
retroperitoneal space was dissected free and the 
lumbosympathetic chain with three ganglia were excised 
without difficulty.  The private physician reported the wound 
was closed in layers and that the veteran withstood the 
procedure well.  The private physician stated the veteran had 
few complaints of pain in the left and only slight complaints 
of postoperative pain.

In a February 1987 rating decision, service connection for 
scar, status post left lumbar sympathectomy was granted and 
assigned a noncompensable evaluation.

In May 1990, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated that the 
sympathectomy was done to alleviate pain in the left stump.  
He stated he still had pain in the left stump.

A June 1990 VA examination report shows a diagnosis of scar, 
left lumbar sympathectomy; however, there are no findings in 
the report as to the scar.

A November 1991 VA examination report shows that the examiner 
stated the veteran had a 10-inch vertical scar on the left 
flank, which was well healed.  He noted that this was the 
place where the left lumbar sympathectomy took place.  

A November 1993 VA examination report shows the examiner 
noted that the veteran had "several surgical scars," which 
were all well healed.

A January 1999 VA spine examination report shows that the 
veteran denied any problem with his spine and denied taking 
any medication for his spine.  The examiner stated that the 
veteran reported having no pain, weakness, stiffness, 
fatigability, or lack of endurance of the spine.  The veteran 
further reported that there was no problem with the spine 
that resulted in any limitation of motion or functional 
impairment.  He stated the veteran denied using crutches, 
braces, or canes.  He noted the veteran had a left lumbar 
sympathectomy in 1973, which resulted in no limitations at 
all.  Physical examination revealed that the range of motion 
of the lumbar spine was normal.  The examiner stated there 
was no evidence of pain on motion, fatigue, weakness, or lack 
of endurance of the spine.  He added there were no flare-ups 
of the spine and no objective evidence of painful motion or 
spasm.  Musculature of the back was reported as "normal."  
The examiner stated that it was a normal examination of the 
spine.

A January 1999 VA scars examination report shows that the 
veteran reported he had been told that he had a scar on his 
back that needed to be evaluated but that the veteran denied 
that he even had a scar.  The examiner stated the veteran 
denied any scars or any pain or discomfort from any scars in 
the low back or anywhere in that region.  He further stated 
the veteran denied any type of symptoms from any scars on his 
back.  Physical examination revealed no evidence of a scar on 
the back or of tenderness on the back.  The examiner stated 
there was no ulceration or breakdown of the skin on the back 
or any unusual lesion on the back.  He added there was no 
evidence of tissue loss, inflammation, edema, or keloid 
formation on the back.  The examiner stated the skin on the 
back was of normal color and had no disfiguration.  He 
stated, "There is limitation of function" and added that 
range of motion was normal.  The diagnoses were normal skin 
of the back and no evidence of scar.

In a June 2000 addendum to the January 1999 spine examination 
report, the examiner stated that the range of motion of the 
lumbar spine was normal and that the veteran had no problem 
that resulted in limitation of motion or functional 
impairment.  He noted the veteran was not experiencing any 
problems with the left below-knee amputation at this time 
including no limitations "at all."

In a June 2000 addendum to the January 1999 scars examination 
report, the examiner stated that he meant to say that there 
was no limitation of function related to the scar.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 1990 statement of the case and 
subsequent supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for scar, status post left lumbar 
sympathectomy.  Although the RO did not provide the veteran 
with the pertinent regulations that applied to his claim for 
an increased evaluation in that statement of the case or 
subsequent supplemental statements of the case, in the 
December 1995 Board decision (which was vacated), the Board 
laid out the criteria that applied to the service-connected 
scar, status post left lumbar sympathectomy.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, The American Legion.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from several private physicians and facilities.  The record 
reflects that the RO submitted letters in September 1993 and 
October 1993 to the private physicians, which records were 
received.  The RO also obtained the VA treatment reports from 
hospitalizations at that facility and obtained the records 
that the Social Security Administration relied upon in 
granting the veteran disability benefits.  The veteran has 
not alleged that there are any additional medical records 
related to the service-connected scar, status post left 
lumbar sympathectomy that have not been associated with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO has had the veteran undergo several VA examinations 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, as the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 


III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 7803, a scar which is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2000).  Under Diagnostic Code 7804, a scar which is 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that there may be confusion as to 
the proper issue before it.  In the October 1997 joint motion 
for remand, the parties noted that the only issue being 
appealed from the December 1995 Board decision was 
entitlement to a compensable evaluation for scar, status post 
left lumbar sympathectomy.  The parties defined a 
sympathectomy as follows:

The transection, resection, or other 
interruption of some portion of the 
sympathetic nervous pathways.  Operations 
may be named according to the topographic 
location of the nerve, ganglion, or 
plexus operated on [such as] . . . lumbar 
. . . .  Dorland's Illustrated 
Dictionary, p. 1626 (27th ed. 1988).

The parties then reported various findings shown in the 
record.  For example, they noted that in October 1989, the 
veteran had complained of "sharp, jabbing pain in the stump 
area of his below-the-knee amputation."  They also noted 
that at the May 1990 RO hearing, the veteran had testified 
that the stump area would hurt if he walked a half city block 
and that he would experience aches and pains and would be 
unable to lift his leg.  The parties further noted that at a 
June 1990 VA examination, the veteran had complained of pain 
in his knees and that the examiner stated the stump was well 
healed and had no swelling or instability.  The parties 
stated that private medical records showed treatment for the 
left below-the-knee amputation including problems related to 
the amputation.  In its discussion, the parties stated the 
following:

A review of the record reveals that the 
Appellant has made repeated claims of 
pain and functional limitation of his 
below-the-knee amputation as a result of 
the residual scar from a left lumbar 
sympathectomy (citations omitted), 
however, the Board did not discuss the 
Appellant's claim of functional 
limitation of his left below-the-knee 
amputation as a result of his scar.  

The Board is aware that the purpose of the left lumbar 
sympathectomy was to assist in relieving the veteran's pain 
in his service-connected left below-the-knee amputation.  
However, the Board must note that when the RO granted service 
connection for scar, status post left lumbar sympathectomy, 
it stated that it was granting service connection for the 
scar-the scar that resulted from the incision made during 
the left lumbar sympathectomy.  The scar is on the left flank 
near the veteran's lumbar spine.  The Board is confused as to 
the parties' discussion of the pain the veteran felt on the 
service-connected left below-the-knee amputation when the 
issue before it relates to a scar near the veteran's lumbar 
spine, and not a scar on the veteran's stump.  Again, the 
Board is aware the sympathectomy performed in 1983 was to 
assist with the veteran's pain in his stump; however, the 
scar as a result of the left lumbar sympathectomy is the 
subject of the current appeal.

The Board will adjudicate only that issue which is before 
it-whether the scar near the veteran's lumbar spine, which 
is the result of the left lumbar sympathectomy, warrants a 
compensable evaluation.  At the time of the December 1995 
Board decision, there was an issue of entitlement to an 
increased evaluation for the service-connected amputation of 
the left leg below the knee, residual fracture, left tibia 
and fibula with involvement of Muscle Group XII, and 
osteomyelitis.  Such issue is not before the Board, as the 
parties agreed in the joint motion for remand that such issue 
had been abandoned and was no longer on appeal.  The Court 
granted the motion, and the Board is not at liberty to ignore 
the October 1997 Court Order.

Thus, the Board will now address the issue before it.  After 
having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of a compensable evaluation for scar, status post left 
lumbar sympathectomy.  The evidence of record establishes 
that the scar from the left lumbar sympathectomy is not 
poorly nourished with repeated ulceration, is not tender and 
painful on objective demonstration, and does not limit the 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  Specifically, in a 
November 1991 VA examination report, the examiner stated that 
the 10-inch vertical scar on the left flank from the left 
lumbar sympathectomy was well healed.  Although not 
specifically mentioned in the November 1993 VA examination 
report, the examiner noted that the veteran had several 
surgical scars, which were all well healed.  

In January 1999 VA examination reports, the examiner stated 
that the veteran denied any problem with his spine, to 
include any limitation of motion or functional impairment.  
The examiner stated that based upon his examination of the 
veteran's spine that there was no evidence of painful motion, 
fatigue, weakness, or lack of endurance.  He concluded that 
it was a normal examination of the spine.  That same examiner 
examined the veteran's scar.  He stated there was no scar and 
that the veteran denied that he even had a scar.  The 
examiner reported the veteran had denied having any pain or 
discomfort from any scars in the low back or anywhere in that 
region.  The examiner stated there was no ulceration, 
breakdown of the skin on the back, or any unusual lesion on 
the back.  He added there was no evidence of tissue loss, 
inflammation, edema, or keloid formation.  In June 2000 
addendums to the January 1999 examinations, the examiner 
stated that the veteran reported he was not having any 
problems with the left below-the-knee amputation and that 
there was no limitation of function related to the scar from 
the left lumbar sympathectomy.

Based on the above findings, the Board finds that there is no 
basis to grant a compensable evaluation for scar, status post 
left lumbar sympathectomy.  The veteran has full range of 
motion of the lumbar spine, and the examiner has stated that 
the scar does not limit the function of the veteran's spine, 
as the veteran has full range of motion and no limitation of 
function of the lumbar spine.  See DeLuca v Brown, 8 Vet. 
App. 202 (1995) (citing 38 C.F.R. §§ 4.40, 4.45).  Thus, even 
applying the holding in DeLuca would not assist in granting a 
compensable evaluation, as the VA examiner concluded the 
veteran had no limitation of motion or limitation of function 
of the lumbar spine as a result of the scar.

Additionally, the findings related to the scar itself do not 
establish that the scar is tender or painful or is poorly 
nourished and ulcerated.  Again, as stated above, the 
examiner stated that there was no ulceration or breakdown of 
the skin on the back or any unusual lesion on the back.  
Additionally, he stated there was no evidence of tissue loss, 
inflammation, edema, or keloid formation.  Thus, under 
Diagnostic Codes 7803, 7804, and 7805, a compensable 
evaluation is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  The examiner reported 
that the veteran denied any problems related to his lumbar 
spine, including problems related to the scar.  Although the 
veteran has complained that he still has pain, that pain has 
been attributed to the below-the-knee amputation and not to 
the scar on the lumbar spine from the lumbar sympathectomy.

The veteran is competent to report his symptoms; however, he 
has reported to a VA examiner that he has no problems related 
to his lumbar spine, including the alleged scar on his lumbar 
spine.  As stated above, the medical findings do not support 
the grant of a compensable evaluation for the service-
connected disability.  The Board attaches significant 
probative weight to the clinical findings of skilled, 
unbiased professionals.  In fact, the veteran has reported to 
the VA examiner that he had no problem with his lumbar spine, 
including the scar as a result of the left lumbar 
sympathectomy, which he claims is not present.  Thus, even 
accepting the veteran's statements, a compensable evaluation 
is not warranted for the service-connected scar, status post 
left lumbar sympathectomy.

In sum, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable evaluation for the service-connected scar, status 
post left lumbar sympathectomy, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a compensable evaluation for scar, status post 
left lumbar sympathectomy, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

